Morton J.
delivered the opinion of the Court. This indictment is founded on the Revised Stat. c. 126, § 32, which *520provides, that if any person shall designedly, by any false pretence, and with intent to defraud, obtain from any other person, any money, goods, wares, merchandise, or other property, he shall be punished, &c.
The indictment clearly brings the offence within the interdiction of the statute, and indeed, uses all the substantive words of the statute itself. It alleges that the defendant, “ designedly," “ with an intent, to defraud," ilby false pretences," (fully setting them forth,) did “ obtain," certain “ money." These, with other necessary allegations, to show who was intended to be, and actually was defrauded, who was intended to be and actually was deceived, and whose was the money obtained, most certainly contain every averment which can be needed “ fully and plainly, substantially and formally,” to describe the offence of which the defendants stand indicted.
The objection to the indictment is, that it alleges an intent to defraud one person, and that false pretences were practised unon another ; that one man was deceived, and his money obtained, and another defrauded. The facts reported clearly show, that these allegations are the only ones, which would meet the proof, and that if this indictment cannot be sustained, a gross fraud may be practised within the words of the statute, and yet not be liable to punishment under it. A combination of facts has here occurred, and may occur again, where a deception has been practised upon one person, and his property obtained, and the loss has fallen upon another, the intention being to defraud him. This is clearly within the mischief intended to be guarded against, and, we have no doubt, within the effective prohibition of the statute.
This indictment would manifestly be bad at common law, because the obtaining property by false pretences is not an offence punishable at common law. But had false tokens, one of the means of deception mentioned in this statute, been used, it is contended that the indictment would still be defective by the rules of the common law, because the allegation, that one was deceived, and another defrauded, is repugnant, absurd, and suicidal. And the case of The King v. Lara, 2 Leach, 739, is relied upon as deciding this point. That case, which certainly seems to be directly in point, was an Old Bailey trial, *521m which, according to the report, the decision appears to have been made by the jury, rather than the bench. At most it was a hasty ruling, during a criminal trial, in a tribunal more remarkable for its promptitude than its deliberation in such trials ; it never received a revision and is not entitled to much respect.
But without stopping to inquire whether such an indictment would be good at common law or not, we are all satisfied that this is a good indictment under the statute.
The grammatical and critical objections, however ingenious and acute they may be, cannot prevail. The age has gone by when bad Latin or even bad English, so it be sufficiently intelligible, can avail against an indictment, declaration, or plea.
The passage objected to may be somewhat obscure, but by a reference to the context is capable of pretty certain interpretation. The pronoun “ them ” must be referred to that antecedent, to which the tenor of the instrument and the principles of law require that it should relate ; whether exactly according to the rules of syntax or not.
The motion in arrest must be overruled.
Many exceptions were taken to the rulings of the Chiel Justice, who presided at the trial ; which, though too plain to admit "of much doubt, will be considered in their order.
1. The indictment alleges that the money was obtained from, and was the property of Charles A. Parker. This allegation, involving a mixed question of law and fact, was sustained by the verdict of the jury, according to the instructions of the Court ; and we have no doubt, properly sustained in both respects. Before the payment of the account, the money was undeniably Parker’s. By the payment, although the bill was receipted and legally discharged, yet it did not vest in White and Sargent; because the person receiving it had no authority from them, and could mot act as their agent. The fact that the money was in the possession of and actually paid over by Parker’s agent, does not, in the slightest degree, alter the case. It was done by Parker’s direction, and is, in effect, the same as if paid by his own hand.
2. Although the confessions of an accomplice, as such, are *522not competent evidence ; (1 Phil. Evid. 87 ; Kelyng, 18 ; Gilb. Evid. 124 ;) yet when made in the presence of the defendant and assented to by him, there can be no doubt of their admissibility. Indeed had his express .assent been wanting, they would have been admissible. Where declarations against a party are made in his presence and not objected to by him, he being at liberty to do so, his assent is implied, and they are always deemed competent evidence.
3. The facts sufficiently support the allegation of an intention to defraud White and Sargent. The defendant, having been their authorized and publicly acknowledged agent for the collection of their bills, and no notice having been given of the revocation of his authority, might lawfully bind them in the receipt of payment and the discharge of such bills as he had in his possession. When, therefore, the defendant presented Parker’s account to him, and he paid it and took a receipt from the defendant, as the agent of White and Sargent, it was a valid discharge and would bar any further claim by them. If they did not receive the money, the loss must fall on them, and they were defrauded of the amount of their account. And every man must be presumed to intend the legal consequences of his acts. If the defendant received the bills of Rufus Sargent, who had the possession of them, with authorit)r to collect them, and obtained the money at bis request, either under a fraudulent agreement to divide it between them or with a knowledge that R. Sargent intended to squander it, or with an intent to convert it to his own use, it was equally a fraud upon White and Sargent, and evinced an intention to defraud them. The jury have so found the facts, and the law was unquestionably correctly laid down.
4. Evidence of the declarations of the defendant in relation to his loss of a sum of money, was not admissible in proof of any collateral or independent facts. Proof of any one crime cannot be introduced to support the charge of another. It was not offered for this purpose. But in proving a revocation of his authority and notice of that revocation, and the time and manner in which it took place, the defendant’s declarations became admissible and important, and all the connected parts of the conversation were necessarily introduced *523If, in tais way, evidence of other misconduct of the defendant got into the case, it was merely collateral and incidental and could not be avoided. He ought not to be injuriously affected by it; and there is no complaint that due caution was not used to protect him from any prejudice from it. At the worst, if it be supposed to have had an unfavorable influence, it was his misfortune, which must be submitted to, like any other unavoidable accident.
5. A false representation, made to the agent of Parker and by him communicated to Parker upon which he acted was, in /egal contemplation, a false representation made to Parker himself. It was designed to influence him, and whether communicated to him directly, or through the intervention of an agent, can make no difference. It was intended to reach and operate upon his mind. It did reach it and produced the desired effect upon it, viz. the payment of the money. And it is immaterial whether it passed through a direct or circuitous channel. So the payment by the agent of Parker, according to Parker’s orders, out of his money in the hands of the agent, was legally a payment by Parker of his own money, according to the allegation in the indictment.
On the whole, we think that all the exceptions must be over ruled, and judgment rendered on the verdict.